Appeals (1) from an order dated August 19, 1958 denying appellant’s motion for a new trial or hearing, on the grounds of additional evidence and a change of circumstances, of a habeas corpus proceeding which culminated in an order dated February 20, 1958 sustaining the writ, (2) from an order dated August 19, 1958 denying appellant’s motion to stay execution of the order dated February 20, 1958 pending the hearing and determination of the appeal therefrom to this court, (3) from an order dated August 19, 1958 denying appellant’s motion to direct respondent, appellant, and appellant’s wife to submit to “ psychiatric evaluation ”, and (4) from an order dated September 2, 1958 granting respondent’s motion to adjudge appellant in contempt of court for having failed to obey the order dated February 20,1958. Orders unanimously affirmed, with one bill of costs. No opinion. Present — Wenzel, Acting P., J.,. Beldoek, Murphy, Hallinan and Kleinfeld, JJ.